Exhibit 10.1

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) dated as of February 24, 2006 to the
Credit Agreement referenced below is by and among FTI Consulting, Inc., a
Maryland corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
Bank of America, N.A., as administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, $225 million in credit facilities (subsequently reduced to $100
million) have been established in favor of the Borrower pursuant to the Amended
and Restated Credit Agreement (as amended, modified and supplemented from time
to time, the “Credit Agreement”) dated as of November 28, 2003 among the
Borrower, the Guarantors, the Lenders identified therein and the Administrative
Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. In Section 1.01 of the Credit Agreement, the definition of
“Consolidated Fixed Charges” is amended to read as follows:

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) the cash
portion of Consolidated Interest Charges for such period plus (ii) Consolidated
Scheduled Funded Debt Payments for such period plus (iii) Restricted Payments
for such period (other than repurchases of the Capital Stock of the Borrower in
an aggregate amount of up to (x) $125.9 million in the fiscal quarters ending
September 30, 2005 and December 31, 2005 and (y) $50 million in the fiscal year
ending December 31, 2006 and each fiscal year ending thereafter) plus
(iv) earn-out payments for such period, all as determined in accordance with
GAAP.

3. Representations and Warranties. Each Loan Party represents and warrants that,
after giving effect to this Amendment, each representation and warranty set
forth in the Loan Documents is true and correct in all material respects as of
the date hereof (except those that expressly relate to an earlier period).

4. Reaffirmation of Guaranty. Each Loan Party (i) acknowledges and consents to
all of the terms and conditions of this Amendment, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge it’s obligations under the Loan Documents.



--------------------------------------------------------------------------------

5. Reaffirmation of Security Interests. Each Loan Party (i) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (ii) agrees that this Amendment shall in no manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

6. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Loan Parties and the Required Lenders.

7. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents (including schedules and exhibits thereto) shall remain in
full force and effect.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

9. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of North Carolina.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:   FTI CONSULTING, INC., a Maryland corporation   By:  

/s/ Theodore I. Pincus

 

Name:

 

Theodore I. Pincus

 

Title:

  Chief Financial Officer and Executive Vice President GUARANTORS:  

FTI, LLC, a Maryland limited liability company

FTI REPOSITORY SERVICES, LLC, a Maryland limited liability company

LEXECON, LLC, a Maryland limited liability company

TECHNOLOGY & FINANCIAL CONSULTING, INC., a Texas corporation

TEKLICON, INC., a California corporation

FTI CAMBIO LLC, a Maryland limited liability company

FTI COMPASS, LLC, a Maryland limited liability company

FTI INVESTIGATIONS, LLC, a Maryland limited liability company

FTI IP, LLC, a Maryland limited liability company

  By:  

/s/ Theodore I. Pincus

 

Name:

 

Theodore I. Pincus

 

Title:

  Treasurer of each of the Guarantors ADMINISTRATIVE AGENT:   BANK OF AMERICA,
N.A., as Administrative Agent   By:  

/s/ Anne M. Zeschke

 

Name:

 

Anne M. Zeschke

 

Title:

  Assistant Vice President

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
  By:  

/s/ Michael J. Landini

 

Name:

 

Michael J. Landini

 

Title:

  Senior Vice President   WACHOVIA BANK, NATIONAL ASSOCIATION   By:  

/s/ Jiong Liu

 

Name:

 

Jiong Liu

 

Title:

  Vice President   SUNTRUST BANK   By:       

Name:

   

Title:

    COMERICA BANK   By:  

/s/ Erica M. Krzeminski

 

Name:

 

Erica M. Krzeminski

 

Title:

  Account Officer   SOVEREIGN BANK   By:  

/s/ Steven Fohringer

 

Name:

 

Steven Fohringer

 

Title:

  Vice President   NATIONAL CITY BANK   By:  

/s/ Heather McIntyre

 

Name:

 

Heather McIntyre

 

Title:

  Vice President   PNC BANK, NATIONAL ASSOCIATION   By:       

Name:

   

Title:

    U.S. BANK NATIONAL ASSOCIATION   By:  

/s/ Eric Cosgrove

 

Name:

 

Eric Cosgrove

 

Title:

  Assistant Vice President